Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 24, 25, 28, 32, 36, 45, 46 and 49-59 are pending. 
This application is a continuation of U.S. provisional 63/042,437 filed 6/22/2020. This application was granted special status under the Cancer Immunotherapy Pilot Program. 81 FR 42328

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 24, 25, 28 and 36, drawn to a nucleic acid encoding a TLSPR-CD19 or CD22 tandem CAR, classified in class 514, subclass 44R.
II.	Claim 14, drawn to a TLSPR-CD19 or CD22 tandem CAR, classified in class 514, subclass 1.
III.	Claims 32, drawn to a method of preparing a cell by transducing the cell with a nucleic acid encoding a TLSPR-CD19 or CD22 tandem CAR, classified in class 435, subclass 455.
IV.	Claims 45, 46 and 49-59, drawn to a method for treating cancer with a cell comprising a nucleic acid encoding a TLSPR-CD19 or CD22 tandem CAR, classified in class 424, subclass 93.21.
The inventions are distinct each from the other because of the following reasons:
Inventions of Group I and Group II are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed can encode a polypeptide of Group II.  However, Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a nucleic acid of group I does not necessarily encode a protein of group II. Furthermore, the information provided by the nucleic acid of group I can be used to make a materially different protein than that of group II.  In addition, while a polypeptide of group II can be made by methods using some, but not all, of the polynucleotides that fall within the scope of group I, it can also be recovered from a natural source using by biochemical means. For instance, the polypeptide can be isolated using affinity chromatography. For these reasons, the inventions of groups I and II are patentably distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Furthermore, searching the inventions of groups I and II together would impose a serious search burden.  In the instant case, the search of the polypeptides and the polynucleotides are not coextensive.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate databases. There is search burden also in the non-patent literature.  Prior to the concomitant isolation and expression of the sequence of interest there may be journal articles devoted solely to polypeptides, which would not have described the polynucleotide.  Similarly, there may have been "classical" genetics papers, which .  As such, it would be burdensome to search the inventions of groups I and II together.       
Inventions I and III-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the polynucleotides of group I can be used to make recombinant proteins as opposed to its use transfecting cells or in treating cancer.
	Inventions of Groups III and IV are directed to related processes. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In this case, the methods are related in that the nucleic acid encoding the CAR is present in both. However, the method of making the cell uses different materials and steps than the method of treatment of cancer. The method of making the cell uses as a starting material a nucleic acid encoding tandem CARs while the method of treating cancer uses the cell and injects the cell to treat cancer.  
Furthermore, the distinct steps and products require separate and distinct searches.    The inventions of Groups III and IV have a separate status in the art as shown by their different classifications. And a search in the art for making a cell is distinct from a method of treating cancer. As such, it would be burdensome to search the inventions of Groups III and IV together.  
	
	Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for each group is not required for the other groups because each group requires a different non-patent literature search due to each group comprising different products and/or method steps, restriction for examination purposes as indicated is proper.
On 11/15/21 a telephonic voicemail was left with Jasmine Whyte requesting that applicants orally respond to a restriction requirement in this application which was granted special status under the Cancer Immunotherapy Pilot Program. 81 FR 42328
In accordance with the program guidelines, “If the applicant does not respond by telephone to an examiner's request for an election within two working days or refuses to make an election of an invention that is to a method of treating a cancer using immunotherapy, the examiner will treat the first group of claims directed to a method of treating a cancer using immunotherapy that meets the eligibility requirements of this notice as constructively elected without traverse for examination.”. 

In the instant case, the examiner has determined that the claims of Group IV (Claims 45, 46 and 49-59, drawn to a method of treating cancer comprising administering an effective amount of a tandem CAR as claimed, are the first group of claims that meet the eligibility requirements. Accordingly Group IV is elected without traverse for examination. 

Specification
The disclosure is objected to because of the following informalities: the word “targeting” is misspelled on page 76, Example 2 heading. 

Claim Objections
Claim 45, 49 and 51 is objected to because of the following informalities: when referencing independent limitations, each require an article. In claim 45, line 5, “a” is necessary prior to TSLPR-CD22 antigen binding domain. And in claim 49 and 51 “the” prior to. 
In claim 45, a comma is missing after “87” in line 8.
 Appropriate correction is required.

Double Patenting
Claims 46, 49 and 50 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 45. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The SEQ ID NO:s will inherently comprise the recited elements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the at least one TSLPR-CD19 or TLSPR-CD22 antigen binding domain" in claim 45.  There is insufficient antecedent basis for this limitation in the claim.
The term "both" in claim 49 is a relative term which renders the claim indefinite.  The term "both" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are multiple limitations recited in claim 49 and it is not clear to what “both” refers.
Claim 50 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of the linker from the source that it is “derived from”.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45, 46 and 49-59 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a B-cell hematological cancer in a subject comprising thereof by intravenous administration of T cells comprising a nucleic acid encoding TSLPR-CD19 or TSLPR-CD22 tandem CARs comprising the amino acid of SEQ ID NO:85, 87, 89, 91, 97 or 99, the method comprising intravenously administering to the subject the autologous T-cells, wherein the cancer is treated, does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
 Nature of invention.  The nature of the invention is directed to CAR T cell therapy to treat cancer. This cell comprises either tandem CARs comprising TLSPR and either CD19 or CD22.   
 Scope of the invention. The scope of the invention is mostly narrow in that the specific CAR is explicitly defined. However, the type of cancer and cell used to treat the cancer is broad. 
 Number of working examples and guidance.  The specification teaches construction of functional CD19, CD22 and TLSPR antibodies from humans and/or mice for use in construction of CARs. TLSPR is a B cell tumor antigen. Tandem CARs comprising thereof were made. The tandem scFv domain was comprised of two scFv sequences linked in frame by a Gly-Ser flexible linker. The tandem targeting domain was linked in frame to CD8 hinge and transmembrane domain, 4-1BB costimulatory domain and CD3 zeta activation domain. CAR variants with both cell membrane-proximal and cell membrane-distal positioning of the TSLPR-targeting domain were constructed. It is noted that the constructs comprise promoters, however, the claims do not. 
Applicants determined the optimal orientation of the constructs for maximal expression. The tandem CARs were potent killers of TSLPR and non-TSLPR tumor lines expressing either CD19/CD22 and TSLPR in vitro. And the most potent activity was found with TSLPR proximal to the membrane. 
State of the art. The art of cancer therapy is part of the physiological arts as is the art of treatment with T cell. This therapy is developed to harness T cells and direct them to cancers wherein binding to the target cell activates the T cell and results in a cytotoxic response (Albinger). What is critical in T cell therapy as taught by the art is specificity and immunogenicity (Hollingsworth and Jansen, abstract). The antigen must selectively be expressed by the cancer and necessary for cancer survival (page 2, col 1).  
Unpredictability of the art. Translation of the use of tumor antigens have several hurdles to overcome (see Hollingsworth and Jansen (page 2, col 1). 
Several hurdles are associated with developing vaccines against TAAs. First, as self-antigens, B cells and T cells that strongly recognize these antigens may have been removed from the immune repertoire by central and peripheral tolerance. Thus, a cancer vaccine must “break tolerance” by stimulating the low affinity or rare TAA reactive T cells that remain.24 Strong adjuvants, co-stimulators, and repeated vaccination have been used to amplify the activation and expansion of self-antigen-reactive T cells,25 and this is particularly important for low-affinity T cells. Even with such enhancements, for many TAA-directed vaccine clinical trials the immune response, while detectable, does not appear to be strong enough to achieve significant efficacy.

A second challenge for targeting TAAs is that even if they are overexpressed on tumor cells, normal cell expression may lead to collateral damage. Although cancer vaccines have had acceptable tolerability so far, in many cases the vaccine was not efficacious and thus may have lacked potency. However, on-target off-tumor toxicity has been observed in clinical studies testing other therapies targeting TAAs.

As well, the tumor microenvironment blocks entry of and effect of T cells.  Hence, the efficacy of CTL against solid tumors is limited. There has only been efficacy shown in melanoma. Hollingsworth, 
Adoptive T cell therapies have also produced remarkable responses, in particular CAR-T therapy in acute lymphocytic leukemia and TIL therapy in melanoma.  These breakthroughs have proven the feasibility and efficacy of cancer immunotherapies, and opened new paths to develop other new medicines. However, many patients do not respond to current immunotherapies, and most that do eventually relapse; in addition, many patients experience adverse effects with current therapies. Therapeutic: cancer vaccines offer an attractive alternative immunotherapy because of their potential safety, specificity, and long-lasting response—perhaps even cures—due to stimulation of immune memory. Unfortunately, many previous attempts to develop effective therapeutic cancer vaccines yielded disappointing results. Lessons learned from these failed attempts are now allowing cancer vaccine research to turn the corner and begin to achieve some promising clinical results. The key lessons driving this progress emanate from three areas: the need for multiple, immunogenic antigens; the importance of highly potent vaccine vectors; and a growing understanding of how to quell tumor-mediated immunosuppression. 

What is known is that solid tumors in humans are refractory to this therapy (Durgeau, page 6, col 2. 
While ACT of tumor-specific T cells holds promise for melanoma treatment, significant challenges remain in clinical translation to other solid tumors. This can be explained by the observation that some tumors, referred to as “immune-desert tumors” or “cold tumors,” are rarely infiltrated by T cells, and TIL often display an exhausted state acquired in the tumor microenvironment. 

Most recently, Cadhila affirms that the therapy is not predictable, 
However, current approaches are not specific, limiting both their activity and their safety. A more tailored way of using the therapeutic potential of T cells is adoptive T cell  therapy, which encompasses ex vivo T cell manipulation and reinfusion to patients suffering from cancer. In haematologic malignancies such as acute lymphatic leukaemia of the B cell   lineage, T cells modified with a chimeric antigen receptor against the B cell lineage antigen CD19 induce remissions in a high proportion of patients. In contrast, patients suffering from advanced solid tumours have shown little benefit from cell-based approaches. This is partly due to limited access of T cells to the tumour tissue, consequently restricting T cell activity. 

TIL, TCR-transduced T cell and CAR-transduced T cell therapies are under clinical investigation for cancer treatment. Current clinical trials will decide on their approval for certain indications. While some of these strategies are likely to be approved in defined indications such as ALL, the majority of tumour patients will not benefit from this approach in the near future. A major reason, especially for solid tumours, is the limited access of adoptively administered T cells to the tumour tissue. Strategies such as T cell engineering with chemokine receptors need to be tested in clinical protocols based on preclinical evidence. However, it needs to be stressed, that those cells that eventually reach the tumour, still need to recognise the tumour cell adequately and prevail over
immunosuppression. This will require both advanced T cell engineering and combination with other immune and nonimmune therapies.

In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.  
Amount of Experimentation Required. The issues that make the invention non-enabled are the following. First, one cannot extrapolate the surprising teaching of the specification to the claimed invention because the data presented is not commensurate with the claimed targets. The MPEP is clear. 
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

And, in this case, the results are not reflective of treatment of any tumor in a subject wherein the tumor claimed is any. As an initial issue, the in vitro system does not provide the evidence that the method can overcome the obstacles for treating any kind of cancer that is set forth in the art. The results need not be shown in humans but must have some evidence that they work. But, there must be some indication that the obstacles associated with the art are overcome. And, in this case, the art of T cell therapy is a highly unpredictable art with a number of unresolved obstacles. For example, Hollingsworth teaches a number of obstacles regarding the tumor selectivity as well as erratic effectiveness and immunosuppressive effects in the subject. For one, the art is clear that the tumor antigen must be overexpressed. Adverse effects as well as off target side effects and lack of concentration of the T cells have hampered use of immunotherapy (see Murthy, page 2, col 2- page 3, col 1). To this end, applicants only teach B cell lymphomas which are associated with TLSPR and CD19 or CD22. The disclosure provides proof of principle for C ell hematological cancers but the methods require that many types of cancers are treated by this method wherein the disclosure does not demonstrates that the art acknowledged obstacles are overcome. Secondly, the tandem CAR requires a promoter for expression. However, the claims lack such an element. 
The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997).
	While the results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. 
Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46 and 49-58 are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Fry (WO 2019178382) in view of Qin and Fry (US 20160311910) and Qin et al (US 20200147134).
Qin and Fry (WO 2019178382) teach methods of treating hematological cancers with tandem CAR that can include CD19, CD22 and TSLPR sequences (see e.g. ¶0004 and 0043). 
Constructs with the claimed sequences are known in the art. 
Qin and Fry (US 20160311910) teach CAR wherein TSLPR is linked to CD8 and BBz. 

    PNG
    media_image1.png
    125
    530
    media_image1.png
    Greyscale

In this application, the TSLPR sequence is 100% related to that of the TSLPR of the instant claims. 

SEQ ID NO:43 vs instant TSLPR
AASEQ2_11262021_114120

  Query Match             51.6%;  Score 1288;  DB 1;  Length 243;
  Best Local Similarity   100.0%;  
  Matches  243;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVTLKESGPGILKPSQTLSLTCSFSGFSLSTSGMGVGWIRQPSGKGLEWLAHIWWDDDKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVTLKESGPGILKPSQTLSLTCSFSGFSLSTSGMGVGWIRQPSGKGLEWLAHIWWDDDKY 60

Qy         61 YNPSLKSQLTISKDTSRNQVFLKITSVDTADTATYYCSRRPRGTMDAMDYWGQGTSVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPSLKSQLTISKDTSRNQVFLKITSVDTADTATYYCSRRPRGTMDAMDYWGQGTSVTVS 120

Qy        121 SGGGGSGGGGSGGGGSDIVMTQAASSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSDIVMTQAASSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTV 180

Qy        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTIRNLEQEDIATYFCQQVYTLPWTFGGGTKL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTIRNLEQEDIATYFCQQVYTLPWTFGGGTKL 240

Qy        241 EIK 243
              |||
Db        241 EIK 243


As well the 3’ terminal sequence is also found in Qin and Fry (see Table 1)
RESULT 1
AASEQ2_11262021_140432

  Query Match             99.2%;  Score 1189;  DB 1;  Length 758;
  Best Local Similarity   99.1%;  
  Matches  221;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDTYIWAPLAGTCGVLL 60
              ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        536 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTCGVLL 595

Qy         61 LSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFSRSAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        596 LSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFSRSAD 655

Qy        121 APAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAE 180
              ||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        656 APAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAE 715

Qy        181 AYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 223
              |||||||||||||||||||||||||||||||||||||||||||
Db        716 AYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 758

	Qin and Fry teach a CAR construct wherein the leader sequence is the same as the instant claims. And corresponding CD22 and CD19 sequences (these sequences correspond to SEQ ID NO:97 and 99). 
RESULT 1
US-16-613-187-63
; Sequence 63, Application US/16613187
; Publication No. US20200147134A1
; GENERAL INFORMATION
;  APPLICANT: THE UNITED STATES OF AMERICA, AS REPRESENTED BY THE
;  APPLICANT:SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES
;  TITLE OF INVENTION: BICISTRONIC CHIMERIC ANTIGEN RECEPTORS AND THEIR USES
;  FILE REFERENCE: 746138
;  CURRENT APPLICATION NUMBER: US/16/613,187
;  CURRENT FILING DATE: 2019-11-13
;  PRIOR APPLICATION NUMBER: PCT/US2018/032809
;  PRIOR FILING DATE: 2018-05-15
;  PRIOR APPLICATION NUMBER: US 62/506,268
;  PRIOR FILING DATE: 2017-05-15
;  NUMBER OF SEQ ID NOS: 85
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 63
;  LENGTH: 751
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-16-613-187-63

  Query Match             83.8%;  Score 3373.5;  DB 20;  Length 751;
  Best Local Similarity   84.6%;  
  Matches  649;  Conservative   32;  Mismatches   61;  Indels   25;  Gaps    6;

Qy          1 MLLLVTSLLLCELPHPAFLLIPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLLLVTSLLLCELPHPAFLLIPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQ 60

Qy         61 KPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTF 120

Qy        121 GGGTKLEITG---GGGSGGGGSGGGGSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYG 177
              ||||||||||   | |  | | |    |||||||||||||||||||||||||||||||||
Db        121 GGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYG 180

Qy        178 VSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIY 237
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIY 240

Qy        238 YCAKHYYYGGSYAMDYWGQGTSVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSQVTLKESG 297
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |::||
Db        241 YCAKHYYYGGSYAMDYWGQGTSVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSQVQLQQSG 300

Qy        298 PGILKPSQTLSLTCSFSGFSLSTSGMGVGWIRQPSGKGLEWLAHI-----WWDDDKYYNP 352
              ||::||||||||||: || |:|::     ||||   :|||||        |::|   |  
Db        301 PGLVKPSQTLSLTCAISGDSVSSNSAAWNWIRQSPSRGLEWLGRTYYRSKWYND---YAV 357

Qy        353 SLKSQLTISKDTSRNQVFLKITSVDTADTATYYCSRRPRGTM-DAMDYWGQGTSVTVSSG 411
              |:||::||: |||:||  |:: ||   ||| |||:|   | : || | ||||| ||||  
Db        358 SVKSRITINPDTSKNQFSLQLNSVTPEDTAVYYCAREVTGDLEDAFDIWGQGTMVTVS-- 415

Qy        412 GGGSGGGGSGGGGSDIVMTQAASSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKL 471
                      |||||||| |||: ||||||:||||||:||||| |  |||||||:|     |
Db        416 --------SGGGGSDIQMTQSPSSLSASVGDRVTITCRASQTIWSYLNWYQQRPGKAPNL 467

Qy        472 LIYYTSRLHSGVPSRFSGSGSGTDYSLTIRNLEQEDIATYFCQQVYTLPWTFGGGTKLEI 531
              |||  | | ||||||||| |||||::||| :|: || |||:||| |::| ||| ||||||
Db        468 LIYAASSLQSGVPSRFSGRGSGTDFTLTISSLQAEDFATYYCQQSYSIPQTFGQGTKLEI 527

Qy        532 KAAATTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTC 591
              |   ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        528 K---TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTC 584

Qy        592 GVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFS 651
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        585 GVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFS 644

Qy        652 RSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKD 711
              ||||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||
Db        645 RSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKD 704

Qy        712 KMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 758
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        705 KMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 751

RESULT 1
US-16-613-187-64
; Sequence 64, Application US/16613187
; Publication No. US20200147134A1
; GENERAL INFORMATION
;  APPLICANT: THE UNITED STATES OF AMERICA, AS REPRESENTED BY THE
;  APPLICANT:SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES
;  TITLE OF INVENTION: BICISTRONIC CHIMERIC ANTIGEN RECEPTORS AND THEIR USES
;  FILE REFERENCE: 746138
;  CURRENT APPLICATION NUMBER: US/16/613,187
;  CURRENT FILING DATE: 2019-11-13
;  PRIOR APPLICATION NUMBER: PCT/US2018/032809
;  PRIOR FILING DATE: 2018-05-15
;  PRIOR APPLICATION NUMBER: US 62/506,268
;  PRIOR FILING DATE: 2017-05-15
;  NUMBER OF SEQ ID NOS: 85
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 64
;  LENGTH: 766
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-16-613-187-64

  Query Match             84.0%;  Score 3385;  DB 20;  Length 766;
  Best Local Similarity   84.5%;  
  Matches  651;  Conservative   32;  Mismatches   71;  Indels   16;  Gaps    6;

Qy          1 MLLLVTSLLLCELPHPAFLLIPQVTLKESGPGILKPSQTLSLTCSFSGFSLSTSGMGVGW 60
              |||||||||||||||||||||||| |::||||::||||||||||: || |:|::     |
Db          1 MLLLVTSLLLCELPHPAFLLIPQVQLQQSGPGLVKPSQTLSLTCAISGDSVSSNSAAWNW 60

Qy         61 IRQPSGKGLEWLAHI-----WWDDDKYYNPSLKSQLTISKDTSRNQVFLKITSVDTADTA 115
              |||   :|||||        |::|   |  |:||::||: |||:||  |:: ||   |||
Db         61 IRQSPSRGLEWLGRTYYRSKWYND---YAVSVKSRITINPDTSKNQFSLQLNSVTPEDTA 117

Qy        116 TYYCSRRPRGTM-DAMDYWGQGTSVTVSSG---GGGSGGGGSGGGGSDIVMTQAASSLSA 171
               |||:|   | : || | ||||| ||||||   | |  | | |    || |||: |||||
Db        118 VYYCAREVTGDLEDAFDIWGQGTMVTVSSGSTSGSGKPGSGEGSTKGDIQMTQSPSSLSA 177

Qy        172 SLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYYTSRLHSGVPSRFSGSGSGTDYSL 231
              |:||||||:||||| |  |||||||:|     ||||  | | ||||||||| |||||::|
Db        178 SVGDRVTITCRASQTIWSYLNWYQQRPGKAPNLLIYAASSLQSGVPSRFSGRGSGTDFTL 237

Qy        232 TIRNLEQEDIATYFCQQVYTLPWTFGGGTKLEIKGGGGSGGGGSGGGGSGGGGSGGGGSD 291
              || :|: || |||:||| |::| ||| |||||||||||||||||||||||||||||||||
Db        238 TISSLQAEDFATYYCQQSYSIPQTFGQGTKLEIKGGGGSGGGGSGGGGSGGGGSGGGGSD 297

Qy        292 IQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSR 351
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        298 IQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSR 357

Qy        352 FSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITG---GGGSGGGGSG 408
              |||||||||||||||||||||||||||||||||||||||||||||||   | |  | | |
Db        358 FSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGSTSGSGKPGSGEG 417

Qy        409 GGGSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSET 468
                  ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        418 STKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSET 477

Qy        469 TYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSV 528
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        478 TYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSV 537

Qy        529 TVSSAAATTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLA 588
              |||| : |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        538 TVSS-SGTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLA 596

Qy        589 GTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRV 648
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        597 GTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRV 656

Qy        649 KFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNEL 708
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        657 KFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNEL 716

Qy        709 QKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 758
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        717 QKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 766

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the known sequences of Qin and Fry and Qin et al in the claimed constructs of Qin and Fry (WO 2019178382). Such a modification would have resulted in a method encompassed by claim 45. As noted above: 1) Qin and Fry (WO 2019178382) teach methods of treating cancer with tandem CAR comprising TSLPR and CD19 or CD22 2) Qin et al and Qin and Fry teach construct components as claimed. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the sequences would have allowed construction of the construct comprising TSLPR in connection with either CD19 or CD22 for cancer therapy for improved treatment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633